Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 1 of 13




                    Exhibit B
      Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 2 of 13


Kramer Levin


Paul H. Schoeman
Partner                                          1177 Avenue of the Americas
T 212.715.9264                                   New York, NY 10036
F 212.715.8064                                   T 212.715.9100
PSchoeman@kramerlevin.com                        F 212.715.8000


July 29, 2019


BY EMAIL

Paul M. Monteleoni
Douglas S. Zolkind
Benet J. Kearney
Assistant United States Attorneys
United States Attorney's Office
Southern District of New York
One Saint Andrew's Plaza
New York, New York 10007


          Re:     United States v. Stephen Calk. 19 Cr. 366 (LGS)

Dear Paul, Douglas and Benet:

        On behalf of our client, Stephen M. Calk, pursuant to Rule 16 of the Federal Rules
of Criminal Procedure, Brady v. Maryland, 373 U.S. 83 (1963), and its progeny, including
United States v. Agurs, 427 U.S. 97 (1976), and Giglio v. United States, 405 U.S. 150
(1972), and the Fifth and Sixth Amendments of the United States Constitution, we write to
request that you furnish the discovery materials and information described in the requests
below.

        Each of the requests below seeks any documents, communications, materials or
information (hereinafter referred to as "documents") in the government's possession,
custody, or control, or which is known, or could by the exercise of diligent, good faith
effort become known, to the government, specifically including (in addition to documents
or information in your Office's immediate possession, custody, or control) documents or
information in the possession, custody, or control of the Special Counsel's Office ("SCO"),
the Federal Bureau of Investigation ("FBI") or any other federal, state, or local agency that
has participated in or provided assistance to the investigation of the matters at issue in this
proceeding.




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                     PARIS | NEW YORK | SILICON VALLEY

KL3 3228723.1
      Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 3 of 13


Paul M. Monteleoni
Douglas S. Zolkind
Benet J. Kearney
July 29, 2019
Page 2

       To the extent you contend you have already provided all documents responsive to
a request, please identify for each such request the production number ranges for the
materials responsive to that request. With respect to requests for documents that have not
yet been produced, please indicate whether the government intends to comply with the
request and when the documents will be produced or, alternatively, the basis for any refusal
to produce.

                                    Requests for Discovery

1.        All written or recorded statements made by Mr. Calk, at any time and in any
          context, regardless of the government's intentions with respect to their use at trial.
          Fed. R. Crim. P. 16(a)(1)(B).

2.        All documents that contain the substance of any oral statement made by Mr. Calk
          to government, law enforcement, or regulatory or self-regulatory agencies,
          regardless of the government's intentions with respect to the statement's use at trial.
          Fed. R. Crim. P. 16(a)(1)(B). This request includes all notes and drafts, as well as
          other documents prepared by law enforcement agents or regulators, to the extent
          that a statement of Mr. Calk is related or described within. Where a statement is
          contained in more than one document, provide each such writing.

3.        The substance of all oral statements made by Mr. Calk to government, law
          enforcement, or regulatory or self-regulatory agencies that have not been disclosed
          pursuant to Requests 1 and 2 above and that the government may use at trial. Fed.
          R. Crim. P. 16(a)(1)(A). This request includes not only statements that the
          government intends to introduce at trial, but also statements that the government
          may use for impeachment or other purposes.

4.        Any warrant issued for the arrest of Mr. Calk, and any search warrant affidavit or
          other application to a court seeking authorization to obtain evidence in this case.

5.        Mr. Calk's criminal record, if any, including records of federal, state, local and
          international jurisdictions. Fed. R. Crim. P. 16(a)(1)(D).

6.        All documents that were obtained from or belong to Mr. Calk and a description of
          all tangible objects, buildings, or places material to the preparation of the defense,
          intended to be used at trial, or obtained from or belonging to Mr. Calk. Fed. R.
          Crim. P. 16(a)(l)(E)(iii).




KL3 3228723.1
      Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 4 of 13


Paul M. Monteleoni
Douglas S. Zolkind
Benet J. Kearney
July 29, 2019
Page 3

7.        All documents that the government intends to use at trial as evidence in its case in
          chief. Fed. R. Crim. P. 16(a)(l)(E)(ii). We request that any items in this category
          be specifically identified from among the materials that must be produced pursuant
          to Mr. Calk's Rule 16 requests, both to enable counsel to prepare effectively for
          trial and to afford Mr. Calk an opportunity to move to suppress or exclude any
          evidence the government intends to use in its case in chief. Fed. R. Crim. P.
          12(b)(3) and 12(d).

8.        All documents that are material to the preparation of the defense, Fed. R. Crim. P.
          16(a)(l)(E)(i), including documents that are material to the elements of the crime
          charged in the indictment or will play a role in uncovering admissible evidence,
          aiding witness preparation, corroborating testimony, or assisting impeachment and
          rebuttal by Mr. Calk, including but not limited to:

          a.     All documents and communications concerning the Federal Savings Bank
                 (the "Bank"), or any of its directors, officers, employees, representatives,
                 attorneys, agents, advisors, auditors, affiliates or entities, including but not
                 limited to:

                 i.      Documents and communications concerning Paul Manafort, Jeffrey
                         Yohai, or any affiliated persons or entities.

                 ii.     Documents and communications concerning any loan or financing
                         or potential loan or financing involving Mr. Manafort, Mr. Yohai,
                         or any affiliated persons or entities.

                 iii.    Documents and communications concerning any due diligence or
                         analysis performed regarding Mr. Manafort, Mr. Yohai, or any
                         affiliated persons or entities.

                 iv.     Documents and communications concerning the policies,
                         procedures, and controls of the Bank relating to the approval or
                         denial of any loan, financing or credit extension.

                 v.      Documents and communications concerning examinations of the
                         Bank, or review of loans made by the Bank, conducted by the
                         Office of the Comptroller of the Currency ("OCC").

          b.     All communications between or among Mr. Calk, Mr. Manafort, Mr.
                 Yohai, or any individual whom the government contends participated
                 directly or indirectly in the crime charged in the indictment.




KL3 3228723.1
      Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 5 of 13


Paul M. Monteleoni
Douglas S. Zolkind
Benet J. Kearney
July 29, 2019
Page 4

          c.    All documents and communications concerning the financial condition,
                income, assets and liabilities of Mr. Manafort, Mr. Yohai, or any of their
                family members, affiliated entities or properties.

          d.    All documents and communications concerning any actual or potential
                loan, mortgage, or extension of credit involving Mr. Manafort, Mr. Yohai,
                or any of their family members, affiliated entities or properties.

          e.    All documents and communications concerning any entities controlled
                directly or indirectly by, or affiliated with, Mr. Manafort or Mr. Yohai or
                their family members.

          f.    All documents and communications concerning any financial transactions
                referenced expressly or indirectly in the indictment.

          g.    All documents and communications concerning any alleged benefit or thing
                of value provided by or on behalf of Mr. Calk to Mr. Manafort.

          h.    All documents and communications concerning any alleged benefit or thing
                of value provided by or on behalf of Mr. Manafort to Mr. Calk.

          i.    All documents and communications concerning any alleged assistance
                provided by or on behalf of Mr. Manafort to Mr. Calk or any other person
                in connection with obtaining a position within the Trump campaign,
                transition team or administration.

          j.    All communications between or among Mr. Calk and anyone involved
                formally or informally with the Trump campaign, transition team or
                administration.

          k.    All documents and communications concerning Mr. Calk's participation or
                potential participation, whether formal or informal, with the Trump
                campaign, transition team or administration.

          I.    All documents and communications concerning Mr. Calk's alleged interest
                or lack of interest in obtaining a position in the Trump administration.

          m.    All documents and communications concerning the OCC's meetings with
                Mr. Calk and/or other employees or representatives of the Bank during the
                time period of the events set forth in the indictment, including but not
                limited to notes or memoranda reflecting or relating to such meetings.




KL3 3228723.1
      Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 6 of 13


Paul M. Monteleoni
Douglas S. Zolkind
Benet J. Kearney
July 29, 2019
Page 5

          n.    All documents obtained directly or indirectly from any individual whom the
                government contends participated in the events alleged in the indictment.

          o.    All documents and communications the government has received from any
                bank, financial institution, financial services corporation, credit agency,
                lender or mortgage company concerning Mr. Manafort, Mr. Yohai or any
                of their representatives, family members, attorneys, agents, advisors,
                auditors, properties, affiliates or entities, including but not limited to
                Genesis Capital Corporation, Bank of Internet, Goldman Sachs, UBS,
                American Express, Experian and Equifax.

          p.    All documents and communications the government has received from Mr.
                Manafort or Mr. Yohai, or any of their representatives, family members,
                attorneys, agents, advisors, auditors, properties, affiliates or entities.

          q.    All records of any telephone calls, voicemails, emails, text messages, chats,
                videos, social media communications, and/or instant messages or other
                forms of communication referenced in the indictment or concerning the
                allegations, events, individuals or entities that are the subject of the
                indictment.

          r.    All recordings of conversations involving or relating to Mr. Calk, Mr.
                Manafort or Mr. Yohai, or any individual whom the government contends
                participated directly or indirectly in the crime charged in the indictment.

          s.    All credit card statements, bank records, brokerage records, credit reports
                or other financial records obtained by the government from or for Mr.
                Manafort or Mr. Yohai, or any of their family members or affiliated entities.

          t.    All documents from any email account, computer or digital media storage
                assigned to, used or owned by Mr. Manafort or Mr. Yohai.

          u.    All documents concerning any calendar, whether in electronic or hard copy,
                maintained by or for Mr. Manafort or Mr. Yohai.

          v.    All documents concerning any internal investigation or review conducted
                by or on behalf of the Trump campaign, transition team or administration
                relating to the allegations and events that are the subject of the indictment.
                This request includes the substance of any report or presentation of any
                internal investigation, whether oral or written, interview memoranda and
                notes, and any other documents collected during the course of any internal
                investigation and provided to the government.




KL3 3228723.1
      Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 7 of 13

Paul M. Monteleoni
Douglas S. Zolkind
Benet J. Kearney
July 29, 2019
Page 6

          w.    Any whistleblower submission, statement, or complaint made to any
                government or self-regulatory agency, relating to alleged wrongdoing
                concerning the Bank, Mr. Calk, Mr. Manafort, Mr. Yohai or any individual
                whom the government contends participated directly or indirectly in the
                crime charged in the indictment.

          x.    All documents referenced, directly or indirectly, in the indictment.

          y.    All documents concerning Mr. Calk's knowledge or intent regarding the
                allegations and events that are the subject of the indictment, including but
                not limited to statements by any individual or entity (or their counsel),
                tending to show that Mr. Calk lacked knowledge or intent regarding the
                allegations and events that are the subject of the indictment.

          z.    All documents obtained by the government from any person whom the
                government may call as a witness at trial or from the past or present
                employer of such a witness, or from any professional or legal advisor to the
                witness.

          aa.   All documents obtained by the government from any individual whom the
                government contends participated directly or indirectly in the crime charged
                in the indictment.

          bb.   With respect to any documents produced or required to be produced in
                discovery in this case, all subpoenas or formal or informal requests for
                documents by the government to which the documents were responsive, all
                documents concerning communications relating to such subpoenas or
                requests, and any written responses by the producing party, including but
                not limited to cover letters, indexes, inventories and privilege logs.

          cc.   All documents comprising or concerning presentations made to the
                government by any individual or entity, or counsel on behalf of any
                individual or entity, concerning the government's investigation of the Bank,
                Mr. Calk, Mr. Manafort, or Mr, Yohai, or anyone the government contends
                was involved, directly or indirectly in the crime charged in the indictment,
                including but not limited to, presentations related to charging decisions and
                plea bargaining in connection with this investigation.




KL3 3228723.1
      Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 8 of 13


Paul M. Monteleoni
Douglas S. Zolkind
Benet J. Kearney
July 29, 2019
Page 7

9.        All documents related to evidence requests to foreign countries, whether in the form
          of Mutual Legal Assistance Treaty requests, letters rogatory, requests pursuant to
          Memoranda of Understanding, or otherwise, made in the course of the
          government's investigation of Mr. Manafort, including copies of the requests and
          related correspondence, all documents obtained through such requests, and
          documents reflecting the dates of such requests and the responses thereto.

10.       To the extent not requested above, all exculpatory or impeaching material in the
          government's possession, custody or control, or otherwise known to the
          government. We request production of such material on or before the deadlines set
          forth in Judge Schofield's Individual Rules. Prompt production of this information
          is necessary to: (i) allow counsel to prepare for trial; (ii) allow counsel to prepare
          for meaningful cross-examination of any witness who may testify on behalf of the
          government; and (iii) enable the defense to determine what motions in limine are
          necessary. Such material includes but is not limited to exculpatory or impeaching
          material set forth in notes or memoranda of witness interviews as well statements
          and other material that is not memorialized in a document. If the government is
          aware of facts that would constitute Brady material but assumes that Mr. Calk or
          counsel knows or should know such facts, please verify that counsel is aware of
          these facts. This material includes, but is not limited to:

          a.     Any documents or statements, including but not limited to grand jury
                 testimony, testimony in court, testimony before any government, regulatory
                 or self-regulatory agency, made or executed by any potential government
                 witness which the government knows, or through reasonable diligence
                 should have reason to know, are false or misleading.

          b.     Any statement by any person (or their counsel) that he or she is not aware
                 of any wrongdoing by Mr. Calk, the Bank, Mr. Manafort, or Mr. Yohai or
                 any other person the government contends was directly or indirectly
                 involved in the allegations and crime charged in the indictment.

          c.     Any statement by any person, or their counsel, which is inconsistent with
                 the allegations in the indictment.

          d.     Any documents, statements or other evidence indicating that Mr. Calk
                 sought assistance from individuals other than Mr. Manafort in connection
                 with obtaining a potential position within the Trump administration.

          e.     Any documents, statements or other evidence indicating that the Bank
                 approved the loan transactions involving Mr. Manafort (including those
                 involving his family members or entities) consistent with the Bank's
                 policies, procedures, or legal or regulatory requirements.




KL3 3228723.1
      Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 9 of 13


Paul M. Monteleoni
Douglas S. Zolkind
Benet J. Kearney
July 29, 2019
Page 8

          f.    Any documents, statements or other evidence indicating that the loan
                transactions involving Mr. Manafort (including those involving his family
                members or entities) were considered and executed for bona fide business
                purposes.

          g.    Any documents, statements or other evidence indicating that Mr. Calk did
                not act with corrupt intent in connection with the matters set forth in the
                indictment.

          h.    Any documents, statements or other evidence indicating that the assistance
                Mr. Calk is alleged to have received from Mr. Manafort was not a thing of
                value.

          i.    Any statement by any representative of any agency of the government that
                any potential government witness is untrustworthy or has been untruthful.

          j.    All documents concerning presentations or proffers made to the government
                by counsel for any person or entity which may tend to exculpate Mr. Calk
                or may tend to affect the weight or credibility of the evidence to be
                presented against him.

          k.    All documents concerning presentations or proffers made to the government
                by counsel on behalf of any potential witness containing statements that are
                inconsistent with any other statement by that witness or inconsistent with
                the allegations in the indictment.

          1.    Any statement by any individual or entity, or counsel on behalf of any
                individual or entity, indicating a belief that any statement, act or omission
                alleged by the government to have been improper or illegal was either not
                improper or illegal or was not known at the time it was made to be improper
                or illegal.

          m.    Any and all threats or promises, express or implied, made to any potential
                witness for the government, including, without limitation, statements
                concerning criminal prosecutions, investigations, or proceedings pending or
                which could be brought against any such witness or against a family
                member, friend or entity with which such witness is associated. This
                request specifically seeks, but is not limited to, oral or written statements
                made by an attorney or agent for the government, including any federal,
                state, or local agency participating in the investigation, to any individual or
                his or her lawyer in connection with an interview or testimony of such
                individual, or a proffer given by the individual's attorney, (i) expressing any
                doubt about the individual's credibility or truthfulness, and/or (ii) stating or
                implying that the individual might be subject to criminal or regulatory



KL3 3228723.1
      Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 10 of 13


Paul M. Monteleoni
Douglas S. Zolkind
Benet J. Kearney
July 29, 2019
Page 9

                 charges or immigration proceedings for any reason.

          n.     Any information that might potentially reflect or evidence any bias or
                 hostility against Mr. Calk by any potential witness for the government.

          o.     The names and addresses of all persons who the government, or any of the
                 government's agents or representatives, believes may have relevant
                 knowledge and information with reference to the charges contained in the
                 indictment but whom the government does not propose to call as witnesses
                 at trial, and any statements of such persons.

11.       Any evidence that the government may present at trial under Rules 702, 703 or 705
          of the Federal Rules of Evidence, including a written report prepared and signed by
          the expert witness with a complete statement of all opinions to be expressed and
          the basis and reasons therefore, the data or other information relied upon in forming
          such opinions and the witness' qualifications. Fed. R. Crim. P. 16(a)(1)(G).

12.       As a predicate to motions pursuant to Fed. R. Crim. P. 12, notice as to:

          a.     Whether any evidence in the government's possession, custody or control
                 was obtained by a search and seizure, and a description of such evidence.
                 In addition, please provide details regarding any searches conducted in the
                 course of this investigation whether or not items seized in the search will be
                 introduced by the government as evidence at trial, including but not limited
                 to the premises searched, the date of the search and descriptions of any items
                 seized.

          b.     Whether any evidence in the government's possession, custody or control
                 was obtained through any wiretap or other electronic or mechanical
                 surveillance or recording and a description of such evidence.

          c.     Whether any evidence in the government's possession, custody or control
                 was obtained through a mail cover and a description of such evidence.

          d.     Whether any persons were present during grand jury proceedings other than
                 the grand jurors, witnesses, court reporters and attorneys for the United
                 States Department of Justice.




KL3 3228723.1
      Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 11 of 13


Paul M. Monteleoni
Douglas S. Zolkind
Benet J. Kearney
July 29, 2019
Page 10

          e.     Whether any grand jury materials, including grand jury transcripts or any
                 documents or information produced to the grand jury or pursuant to
                 subpoena issued by the grand jury, were disclosed or released to any person
                 other than the grand jurors, witnesses, court reporters and attorneys for the
                 Department of Justice. If such disclosure was so made, please provide a
                 copy of any court orders authorizing such disclosure and the identity of all
                 persons authorized to receive disclosure.

          f.     Whether any investigation or inquiry was conducted to determine if any
                 grand jury material or information was impermissibly disclosed to any
                 person or entity, in violation of Fed. R. Crim. P. 6. If such an investigation
                 or inquiry was conducted, provide all documents concerning the
                 investigation, including documents concerning any findings or conclusions.

          g.     Whether the government is aware of any violations of law committed by the
                 government or any other person acting on its behalf in connection with the
                 investigation or prosecution of Mr. Calk.

13.       Whether, should Mr. Calk testify in his own behalf, the government will attempt to
          rely upon specific instances of conduct or a prior conviction for the purpose of
          impeachment, and a description of any such instance or prior conviction.

14.       Pursuant to the Fifth and Sixth Amendments of the United States Constitution, Fed.
          R. Crim. P. 16(a)(1)(D), and Fed. R. Evid. 404(b), disclosure of all evidence of and
          putative witnesses to other or similar crimes, wrongs or acts allegedly committed
          by Mr. Calk, upon which the government may rely at any point during the trial —
          whether during the government's case in chief, the defense case, or the
          government's rebuttal case.

15.       All results or reports of physical or mental examinations, scientific tests or
          experiments (or copies thereof) that were conducted in connection with any
          investigation of the charges contained in the indictment, including but not limited
          to:

          a.     All handwriting exemplars and samples, comparisons and opinions of
                 handwriting experts, and all documents and reports that relate to such
                 exemplars, samples, comparisons or opinions.

          b.     All fingerprint and palm print exemplars and samples, comparisons and
                 opinions of fingerprint experts, and all documents and reports that relate to
                 those exemplars, samples, comparisons or opinions.

          c.     All attempts at voice identification by whatever means, upon which the
                 government will rely, which are material to the defense of this case.



KL3 3228723.1
      Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 12 of 13


Paul M. Monteleoni
Douglas S. Zolkind
Benet J. Kearney
July 29, 2019
Page 11

          d.     All psychological or other tests performed upon any potential government
                 witness and all documents that refer or relate to such tests.

          e.     All polygraph examinations, psychological stress evaluations or any other
                 procedures, devised to determine whether a subject is telling the truth or to
                 refresh a witness' memory and all documents that refer or relate to such
                 examinations.

16.       Pursuant to Fed. R. Evid. 104 and Mr. Calk's rights to effective representation by
          counsel and a fair trial, disclosure of the following evidence, to the extent the
          government intends to offer such evidence in its case in chief:

          a.     Any statement as to which Mr. Calk manifested his adoption or belief in its
                 truth. Fed. R. Evid. 801(d)(2)(B).

          b.     Any statement made by another that was purportedly authorized by Mr.
                 Calk, or is deemed to be an admission of Mr. Calk. Fed. R. Evid.
                 801(d)(2)(A) and 801(d)(2)(C).

          c.     Any statement by any agent or servant of Mr. Calk concerning a matter
                 within the scope of his or her agency or employment made during the
                 existence of such a relationship. Fed. R. Evid. 801(d)(2)(D).

          d.     Any statement by an alleged co-conspirator made during the course and in
                 furtherance of any alleged conspiracy. Fed. R. Evid. 801(d)(2)(E).

          e.     Please state whether the government intends to offer any hearsay evidence
                 pursuant to Fed. R. Evid. 807. If so, provide the information required by
                 the Rule.

17.       Pursuant to Fed. R. Evid. 612, any writing used to refresh a witness' memory while
          testifying or before testifying before any grand jury, at trial, or in any other
          proceeding. Responses to this request should be separately identified with respect
          to each witness.

18.       Pursuant to Fed. R. Evid. 1006, notice as to whether the government will seek to
          offer any chart, summary or calculation in evidence. If so, the defense requests that
          such be made available sufficiently in advance of trial for inspection and copying.
          In addition, disclose any methodology, formula or process used to create the chart,
          summary or calculation.




KL3 3228723.1
              Case 1:19-cr-00366-LGS Document 74-2 Filed 04/27/20 Page 13 of 13


    Paul M. Monteleoni
    Douglas S. Zolkind
    Benet J. Kearney
    July 29, 2019
                                                                                                 L
    Page 12

            Each of the requests above calls for all responsive items which are within the
    possession, custody, or control of the government, or which are either known to exist or
    could by the exercise of due diligence become known to the government. Each request is
    also of a continuing nature, and we request prompt notice in the event that responsive
    information comes to the government's attention at any point in the future. We reserve the
    right to supplement these requests as the case progresses.

            If you have any questions regarding these requests, please do not hesitate to call
    us. We are available at your convenience to meet and confer with you for the purpose of
    resolving or narrowing any potential disagreements that we may have regarding these
    requests.


    Very truly yours,


1         L    C      ^

    Paul H. Schoeman


    cc:            Jeremy Margolis, Esq.




    KL3 3228723.1
